





Exhibit 10.38

WEBSITE ASSET PURCHASE AGREEMENT




This Website Asset Purchase Agreement (the "Agreement") is made effective on
this 4th day of  December, 2015, by and between War is Boring, Ltd., Co., a
South Carolina limited liability company with its principal place of business
located at 805 Gregg Street, Columbia, SC 29201 (the "Seller") David Axe, an
individual with his principal place of business located at 805 Gregg Street,
Columbia, SC 29201 ("Axe") and Bright Mountain, LLC, a Florida limited liability
company with its principal place of business located at 6400 Congress Avenue,
Boca Raton, FL 33487 (the "Buyer ").




1.

ASSET PURCHASE.




Subject to the terms and conditions contained in this Agreement, at Closing (as
hereinafter defined), the Seller will sell and transfer to the Buyer and the
Buyer shall purchase from the Seller all of Seller's rights, title and interest
in and to the Website and Internet Domain Name, Warisboring.com and all of its
respective contents (collectively, the "Website"), and any other rights
associated with the Website, including, without limitation, all customer
contracts, all customer lists containing customer contact information, any
intellectual property rights, all related domain names, logos, email lists,
passwords, podcasts, revenue, videos, content partnerships, usernames and trade
names, all of the related social media accounts including but not limited to,
Instagram , Twitter , Facebook.com, and Pinterest at closing and associated
other rights are more specifically and particularly identified on Exhibit A
hereto (collectively, with the Website, the "Purchased Assets").  The Buyer will
not assume any liabilities associated with the Purchased Assets.




A closing of the transactions contemplated hereby (the “Closing”) will take
place at the offices of the Buyer on January 4, 2016 at a time to be mutually
agreed upon by the parties hereto (the “Closing Date”) or at such other place,
and on such other date, as the parties may agree in writing.




2.

PAYMENT TERMS.




In consideration for the purchase of the Purchased Assets, , the Buyer agrees to
pay the Seller an aggregate amount of Two Hundred Fifty Thousand Dollars (US
$250,000.00) (the "Purchase Price") in cash, payable as follows:




·

$12,377.00 paid at Closing on the Seller's behalf directly to Axe;

·

$87,623.00 paid at Closing on the Seller's behalf directly to Mr. David A.
Segura ("Segura"); and

·

$150,000, paid monthly commencing on February 28, 2016, at the rate of 30% of
the Net Revenue from the Website, as collected, until $150,000 is paid, but not
longer than 36 months from closing.  Any unpaid balance due in full January 4,
2019. "Net Revenue"





1







--------------------------------------------------------------------------------







shall mean the gross revenue from the Website, net of any chargebacks, which is
collected.




3.

SELLER'S OBLIGATIONS.




·

From the date of this Agreement until the Closing Date, the Seller and Axe
jointly and severally covenant and agree with the Buyer that the business of the
Seller as it relates to the Purchased Assets shall be conducted in, and that it
shall not take any action except in, the ordinary course of business consistent
with past practice, and, to the extent consistent therewith, the Seller shall
use commercially reasonable efforts to preserve intact the Purchased Assets, to
preserve their relationships with the individuals or entities set forth on
Exhibit A hereto and to comply in all material respects with all laws, orders
and permits of all governmental entities applicable to it.




·

Following the Closing, the Seller shall take all actions deemed necessary to
direct the payment of all Website revenue directly to the Buyer beginning
January 4, 2016.




·

Any and all compensation, taxes, expenses reimbursements or other amounts due
the Content Group (as defined on Exhibit A hereto) shall have been paid in full
through last day immediately preceding the Closing Date.




4.

REPRESENTATIONS AND WARRANTIES BY THE SELLER AND AXE. The Seller and Axe jointly
and severally represents and warrant to the Buyer as follows:




a)

Seller is a limited liability company duly incorporated, validly existing and in
good standing under the laws of South Carolina, with full corporate power and
authority to own, lease and operate its business and properties and to carry on
business in the places and in the manner as presently conducted or proposed to
be conducted.  Seller has all requisite corporate power and authority to execute
and deliver this Agreement, and to consummate the transactions contemplated
hereby.  Seller has taken all corporate action necessary for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and this Agreement constitutes the valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as may
be affected by bankruptcy, insolvency, moratoria or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefor may be brought.




b)

There are no current disputes or threat of disputes with any third party over
the proprietary rights to the Website or any of the Purchased Assets.  Seller
has good and marketable title to the Purchased Assets, free and clear of all
liens.  No person or entity has any right or option to acquire any of the
Purchased Assets.




c)

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby by Seller does not require the consent
of





2







--------------------------------------------------------------------------------







any person, or such consent has or will be obtained in writing, prior to the
Closing.  The execution and performance of this Agreement by the Seller will not
constitute or result in a violation of any material agreement to which the
Seller is a party.




5.

SELLER'S CONDITIONS TO CLOSING.  The obligation of Seller to consummate the
transactions contemplated hereby are subject to the following conditions:




a)

The representations and warrants of the Seller and Ax set forth in Section 4
hereof shall be true and correct in all material respects as of the Closing
Date;




b)

No action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent or adversely affect
Seller’s consummation of any of the transactions contemplated by this Agreement
or (ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);




c)

No material adverse change shall have taken place with respect to the Purchased
Assets; and




d)

All actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Buyer.




6.

DOCUMENTS TO BE DELIVERED AT THE CLOSING.




6.1

Documents to be Delivered by Seller.  At the Closing, Seller shall deliver, or
cause to be delivered, to Buyer the following:




a)

assignments and transfer of Seller's rights, title and interest in and to each
and all of the Purchased Assets, which such instruments shall include, without
limitation, all passwords, login information, user names, documentation
necessary to transfer the Website to the Buyer to be delivered by Seller to the
appropriate domain name registrar pursuant to Section 8 below;




b)

a duly executed bill of sale, dated the Closing Date, transferring to Buyer all
of Seller's right, title and interest in and to the Purchased Assets;




c)

such other certificates, documents and instruments as Buyer may have reasonably
requested in connection with the transaction contemplated hereby.




6.2

Documents to be Delivered by Buyer.  At the Closing, Buyer shall deliver to
Seller the following:




a)

payment to Axe of $12,377.00 pursuant to Section 2 hereof;








3







--------------------------------------------------------------------------------







b)

payment to Segura of $87,623.00 pursuant to Section 2 hereof;




c)

such other certificates, documents and instruments as Seller may have reasonably
requested in connection with the transaction contemplated hereby.




7.

INDEMNITY.




The Seller shall indemnify and hold harmless the Buyer against all damages,
losses or liabilities, which may arise with respect to the Website, its use,
operation or content, to the extent such damage, loss or liability was caused by
the wrongful conduct of Seller prior to the effective date of this Agreement.
 Such duty to indemnify on the part of the Seller shall terminate as of January
3, 2017.




8.

ADDITIONAL DOCUMENTS AND COVENANTS.




While Seller and Buyer acknowledge that this is an Asset Purchase Agreement,
Seller understands that Buyer is a subsidiary of a public company and falls
under SEC guidelines and requirements and may need historic accounting and
financial records. Should Buyer require accounting and financial records for
audit purposes from Seller at a future time, Seller agrees to take any and all
actions requested by the Buyer, including, but not limited to, providing prompt,
full and unfettered access to the Seller’s books and records by Buyer and its
auditors and agents, in order to facilitate the timely, accurate and complete
preparation of the such audited financial statements as Buyer may determine are
necessary in conformity with generally accepted accounting principles and the
rules and regulations of the Securities and Exchange Commission within the
prescribed time period.  Buyer shall pay all costs associated of its independent
registered public accounting firm incurred in connection with the audit of such
financial statements.




Within five (5) days after the Closing Date, the Seller will, at its sole cost,
take the steps required by the current procedures promulgated by the registrars
of the Website, or any other registrar that might be or become responsible for
the transfer of the registrations of the Website domain name, to transfer the
registration of the domain names to the Buyer, by completing the required forms
and taking any other required actions to effect the transfer of the registration
of the domain name of the Website. At and after the Closing Date, the Seller
will, without further consideration, provide such other information and execute
such documents as may be necessary or appropriate to accomplish the transfer of
the registration of the Website domain name upon the Buyer's reasonable request.
To the extent that Buyer or Seller becomes aware after the Closing Date of a
domain name that redirects to any of the Website domain names, such party will
cause that domain name to be transferred to Buyer within a commercially
reasonable time period, and on similar terms as set forth in this Agreement.




9.

REVENUE.




The Seller and Axe jointly and severally represent and warrant to the Buyer that
the average Website revenue for the months of August, September, and October,
2015 was approximately $9,000 per month.








4







--------------------------------------------------------------------------------







10.

VISITOR TRAFFIC.  The Seller and Axe jointly and severally represent and warrant
to the Buyer that:




·

Average unique visitors to the Website for August, September, and October, 2015
is approximately 650,000 per month.

·

Average page views on the Website for the months of August, September, and
October, 2015 was approximately 1.5 million per month.




11.

NON COMPETE.




Seller and Axe each agree not to compete with Buyer with any website similar to
Warisboring.com for a period of five years.




12.

NOTICES.




All notices required or permitted under this Agreement shall be deemed delivered
when delivered in person or by certified mail, return receipt requested, with
copy sent via  e­ mail, postage prepaid, addressed to the appropriate party at
the address shown for  that party at the beginning of this Agreement. The
parties hereto may change their addresses by giving written notice of the change
in the manner described in this paragraph. Any party hereto may acknowledge
receipt of a document or other information by email and expressly waive their
right to notice of that document or other information by mail in said email
communication.




13.

CONFIDENTIALITY.




The Seller and the Buyer agree that except for disclosures (i) required by law
or governmental or other rules and regulations (including rules of any stock
exchange) by which any of the parties hereto are bound (it being agreed that
anything set forth in a proxy statement or any other document filed pursuant to
law will be deemed required by law); (ii) to employees, officers, directors,
stockholders, agents, attorneys, accountants, lenders and other representatives
of and advisers to the parties hereto who need to know the information for the
purpose of assisting such party in connection with the transactions contemplated
hereby; and (iii) disclosures ordered by any court of competent jurisdiction
over any party hereto, the terms of this Agreement or any aspect of the purchase
shall be strictly confidential and will not be communicated to any person or
entity without the written consent of the other party hereto.




14.

ENTIRE AGREEMENT AND MODIFICATION.




This Agreement constitutes the entire agreement between the parties. No
modification or amendment of this Agreement shall be effective unless in writing
and signed by both parties. This Agreement replaces any and all prior agreements
between the parties.




15.

INVALIDITY OR SEVERABILITY.




If there is any conflict between any provision of this Agreement and any law,
regulation or decree affecting this Agreement, the provision of this Agreement
so





5







--------------------------------------------------------------------------------







affected shall be regarded as null and void and shall, where practicable, be
curtailed and limited to the extent necessary to bring it within the
requirements of such law, regulation or decree but otherwise it shall not render
null and void other provisions of this Agreement.




16.

GOVERNING LAW.




This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.




IN WITNESS WHEREOF, this Agreement has been signed as of the day and date first
above written.




Seller:




War is Boring, Ltd. Co.




By:

/s/ David Axe

David Axe, Its: owner/manager







Buyer:




Bright Mountain. LLC




By:  /s/ W. Kip Speyer

W. Kip Speyer, President

















6





